COLEMAN, Justice.
On a prior appeal in this case, we reversed the decree from which the appeal had been taken and remanded the cause to-the trial court. Jim Walter Corporation v. Green, 280 Ala. 272, 192 So.2d 724, decided December 8, 1966.
After remandment, further proceedings, were had in the trial court where another decree was rendered on February 15, 1967. The instant appeal is taken from the 1967' decree, rendition of which is assigned as, error.
During pendency of the instant appeal, appellant applied to this court for mandamus to require the trial judge to vacate the decree rendered February 15,. *1771967. This court granted the petition for peremptory writ and ordered the trial judge to vacate the decree rendered February 15, 1967. -Ex parte Jim Walter Corporation, 283 Ala. 295, 216 So.2d 183.
The decision in 283 Ala. 295, 216 So.2d 183 disposes of the issue presented by this appeal, and the question for decision has become moot.
The general rule in this state, as well as elsewhere, is that if, pending an appeal, an event occurs which makes determination of it unnecessary, or renders it clearly impossible to grant effective relief, the appeal will be dismissed. Coleman v. Mange, 238 Ala. 141, 143, 189 So. 749. Nor will this court render judgment on an appeal which has become moot merely for the purpose of ascertaining who is liable for the costs. Campbell v. Shelby County, 147 Ala. 703, 41 So. 407.
Appeal dismissed.
LIVINGSTON, C. J., and SIMPSON, BLOODWORTH and McCALL, JJ., concur.